Title: James Madison to Nicholas P. Trist, 21 June 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  June 21. 1828
                            
                        
                        
                        Be so obliging as to complete the address of the inclosed letter to Mr. Eppes in answer to one recd. from him
                            at Tallahassee, whence I presume he has got back to Virga.
                        You will find the Debate in the Brit: H. of Commons on the subject of Canada, interesting in a historical as
                            well as several other views.
                        Mrs. M. has recd the welcome letter from Mrs. Randolph; and if she does not now answer it tis because I did
                            not give her timely notice; She will soon have the more agreeable opportunity of expressing on the spot all her
                            affectionate feelings. Accept & offer mine
                        
                        
                            
                                James Madison
                            
                        
                    